DETAILED ACTION
The following is a first office action upon examination of application number 17/196881. Claims 1-20 are pending in the application and have been examined on the merits discussed below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/9/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a rhythm wheel designer subsystem executing on a supply chain planning system that creates…, and a rhythm wheel heuristic subsystem executing on an enterprise resource system that initializes… in claim 1; a rhythm wheel log subsystem that creates… in claim 2; a rhythm wheel monitor subsystem to accept data… in claim 4; and a rhythm wheel designer subsystem executing on a supply chain planning system that creates…, a rhythm wheel heuristic subsystem executing on the supply chain planning system that initializes…, a rhythm wheel log subsystem executing on the supply chain planning system that creates…, and a rhythm wheel monitor subsystem executing on the supply chain planning system to accept data... in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof (paragraph [0067]).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
(Step 1 - Yes) Claims 1-13 and 14-15 are directed to systems comprising computers; thus the systems comprise devices, and therefore, are directed to a machine which is a statutory category of invention. Claims 16-20 are directed to a method; thus these claims are directed to a process, which is one of the statutory categories of invention. 
(Step 1 – No) Claims 1-13 and 14-15 are directed to systems that recite a plurality of modules (i.e., subsystems) and do not set forth any structural components that functionally interrelate with said modules; while the claims recite the execution of the subsystems by a supply chain planning system, the specification does not clearly define the supply chain planning system as a structural component. Thus, the systems in claims 1-15 are deemed to be directed purely towards a software program. A software program not embodied on computer-readable or computer-executable medium is software per se.  Software does not fall into one of the four statutory classes of processes, machines, articles of manufacture, and compositions of matter.  Claims 1-15 are therefore deemed to be directed to non-statutory subject matter where there is no indication that the proposed software is recorded on computer-readable medium and/or capable of execution by a computer.  See MPEP 2106.01. Dependent claims add more details to the systems of claims 1 and 14 without setting forth any structural components. Claims 1-15 when analyzed as a whole are held to be ineligible subject matter and are rejected under 35 USC 101 because the additional recited limitation(s) fail(s) to establish that the claims are not directed to software per se.
(Step 2A) The claims recite an abstract idea instructing how to create and use an optimized product sequence (rhythm wheel) to plan material requirements and capacity requirements, which is described by claim limitations reciting: creating an optimal rhythm wheel design based on actual production requirements and availability of production resources using at least one sequence optimization algorithm of a plurality of sequence optimization algorithms, selectable by a user; initializing a wheel including planning parameters, pre-calculate cycles including netting and factoring, schedules a cycle and produces a rhythm wheel log based on the optimal rhythm wheel design for controlling a production manufacturing process; creating a sequence optimized material resources planning (MRP) and capacity requirements planning (CRP) production plan based on the wheel log based on the rhythm wheel log for controlling a production manufacturing process; and accepting data from the rhythm wheel log subsystem to display planning results and key performance indicators to a user, wherein the system permits a single planning step to create a sequence optimized material requirements planning (MRP) and capacity requirements planning log based on the optimal rhythm wheel design and actual net requirements including factoring against existing constraints. The identified recited limitations in the claims describing creating and using an optimized product sequence (rhythm wheel) to plan material requirements and capacity requirements (i.e., the abstract idea) fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, which covers economic practices and commercial interactions. Dependent claims 2, 5, 6, 7, 8, 9, 10, 11, 12, 15, 17, and 20, further narrow the abstract idea and, as a result, are directed to an abstract idea.
This judicial exception is not integrated into a practical application because additional elements in claim 1 (i.e., the a rhythm wheel designer subsystem executing on a supply chain planning system; and rhythm wheel heuristic subsystem executing on an enterprise resource system) and claim 14 (i.e., the rhythm wheel designer subsystem executing on a supply chain planning system; rhythm wheel heuristic subsystem executing on the supply chain planning system; rhythm wheel log subsystem executing on the supply chain planning system; and rhythm wheel monitor subsystem executing on the supply chain planning system), do not add a meaningful limitation to the abstract idea since these elements are only broadly applied to the abstract ideas at a high level of generality; thus, none of recited hardware offers a meaningful limitation beyond generally linking the abstract idea to a particular technological environment, in this case, implementation via a computer. Additional elements in claims 4 and 14 directed to displaying key performance indicators to one or more display devices for use do not provide an improvement; further, these elements are directed to insignificant extra-solution activities (i.e., data output). Additional elements in claims 3, 4, and 13 do not provide an improvement to the computer or technology. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
 (Step 2B) The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additional elements reciting displaying key performance indicators to one or more display devices for use do not provide an improvement; further, the courts have found the presentation of data to be a well-understood, routine, conventional activity, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93 (see MPEP 2106.05(d)). In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Therefore, the claims are rejected under 35 U.S.C. § 101 as directed to non-statutory subject matter.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-11, 14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2002/0107600 (Crampton); in view of Using Simulated Annealing and Ant-Colony Optimization Algorithms to Solve the Scheduling Problem by Nader Chmait (hereinafter Chmait, available 2013).

As per claim 1, Crampton teaches: a system for advanced material resource planning and capacity resource planning, comprising: a rhythm wheel designer subsystem executing on a supply chain planning system that creates an optimal rhythm wheel design based on actual production requirements and availability of production resources using at least one sequence optimization algorithm ([0010] … manufacturers sometimes strongly prefer that certain groups of products be produced by the same resource or resources in a particular sequential order. This is because there may be certain cost, operational or time advantages in doing so. The sequencing of production activities for different products in such a manner is generally referred to as "product wheels."; requirement to group products produced by same resource (i.e., production requirement) used to generate product wheel.  [0014] According to another embodiment, product wheels are created and employed to prevent undesirable transitions from occurring. A transition is the process that a resource or a plurality of resources must undergo between succeeding assignments. By employing product wheels, undesirable sequencing of assignments may be detected and/or avoided. [0044] … The filtered cigarettes may then be sub-divided into subgroups, for example, menthol and non-menthol. Often, manufacturers prefer to manufacture products by manufacturing members of the same product family using the same resources and/or in a specific sequential order. Scheduling the production of a product family in such a manner is generally known as "campaigns" or "product wheels." Manufacturers often prefer using campaigns during production because there are certain advantages of producing products in such a way, for example, reduced manufacturing costs. [0074] To illustrate the problem of product wheels, the following example is provided. Suppose an oil production manufacturer produces different kinds of oil. The oils are differentiated by their viscosities or grades. To manufacture the different grades of oil, the manufacturer uses an additive in its oil, that, when added in different percentages, create oils of differing grades. To optimize its manufacturing facility, the manufacturer prefers that certain machines transition from making one grade to another. Depending on the grades being produced, it can be time-consuming (and therefore more expensive) to switch a machine from making one grade of oil to another, because the machine may require cleaning during transition. The more the grades differ, the more cleaning is required. [0075] To illustrate the point, we refer to FIG. 10A showing four grades of oil and the transitions that are allowed when scheduling an oil mixer (not shown) that manufactures the different grades of oil. In this illustration, the oil mixer may produce oil of various grades, A, B, C and D 1010, 1012, 1014 and 1016. The mixer may transition from producing grade A oil 1010 to either grade B oil 1012 or grade C oil 1014. The mixer may then transition from producing grade B or C oil 1012 and 1014 to a grade D oil 1016. Finally, the mixer may transition from producing grade D oil 1016 to grade A oil 1010. A product wheel that would constrain the oil mixer in a manner described above would constrain all of the transitions illustrated above; considers production requirements (i.e., manufacturer transition preferences) and resource availability (i.e., machine downtime during transition) in developing the product wheel)
a rhythm wheel heuristic subsystem executing on an enterprise resource system that initializes a wheel including planning parameters, ([0075] To illustrate the point, we refer to FIG. 10A showing four grades of oil and the transitions that are allowed when scheduling an oil mixer (not shown) that manufactures the different grades of oil. In this illustration, the oil mixer may produce oil of various grades, A, B, C and D 1010, 1012, 1014 and 1016. The mixer may transition from producing grade A oil 1010 to either grade B oil 1012 or grade C oil 1014. The mixer may then transition from producing grade B or C oil 1012 and 1014 to a grade D oil 1016. Finally, the mixer may transition from producing grade D oil 1016 to grade A oil 1010. A product wheel that would constrain the oil mixer in a manner described above would constrain all of the transitions illustrated above; specifies planning parameters (i.e., planned transitions) for wheel)
pre-calculate cycles including netting and factoring,  ([0013] Resources available for use in manufacturing are defined by identifying the constraints associated with each of the resources. A production method is generated based on the objective associated with an order selected for scheduling and the constraints as defined by the MS model.… At least five types of scheduling goals are possible: maximizing resource utilization, just-in-time, minimizing production cost, minimizing cycle time and balance resource utilization; scheduling includes cycle calculation and factoring of constraints. [0045] … Thus, the customer 192 may place orders directly with the system 170 or through the user 190. Based on the customer order and user goals, the system 170 is able to schedule manufacturing resources 188 for production processes that fulfill the requirements of the customer order and user goals…; netting requirements to fulfill orders and goals prior to scheduling. [0072] … For example, suppose that a large customer was placed in our earlier example of the cigarette manufacturing facility. Suppose further that no single route will be able to manufacture enough cigarette cartons to fulfill the order by the need date. In such a situation, the production method selected may require that two or more routes be used to fulfill the order).
schedules a cycle and produces a rhythm wheel log based on the optimal rhythm wheel design for controlling a production manufacturing process ([Abstract] Attributes and constraints may be assigned to manufacturing resources and SKUs that facilitates the planning and scheduling of the resources. Resource transitions may be restricted only to desirable transition by using product wheels. [0012] … use production wheels, packing out and block scheduling methods to optimally schedule manufacturing resources. [0013] … At least five types of scheduling goals are possible: maximizing resource utilization, just-in-time, minimizing production cost, minimizing cycle time and balance resource utilization… [0014] According to another embodiment, product wheels are created and employed to prevent undesirable transitions from occurring. A transition is the process that a resource or a plurality of resources must undergo between succeeding assignments. By employing product wheels, undesirable sequencing of assignments may be detected and/or avoided. [0078] FIG. 11 depicts a flow process 1100 for accommodating product wheel constraints as generally depicted at step 216 in FIG. 2. Once the assignments have been generated in step 214 (see FIG. 2), the system checks to see if any of the targeted resources are associated with any product wheel, and if so, whether any of the product wheels are violated by one or more of the assignments, at step 1102. If no product wheels have been violated then the assignments are scheduled at step 1104).

Although not explicitly taught by Crampton, Chmait teaches: a plurality of sequence optimization algorithms, selectable by a user ([Abstract] … We present in this paper a solution to the scheduling problem using two different heuristics namely Simulated Annealing and Ant Colony Optimization. A study comparing the performances of both solutions is described and the results are analyzed. Page 209 ‘Section 3 describes the main structures of the SA (Simulated Annealing) and ACO (Ant Colony Optimization) algorithms. We list and describe in Section 4 some of the heuristics and algorithms that are used in solving the scheduling problem. In Section 5 and 6 we present and discuss our own approach to solving the exam scheduling problem using the Simulated Annealing and Ant Colony Optimization algorithms respectively and the empirical results of both solutions are shown in Section 7. Section 8 is a performance analysis and a comparative study between the two solutions.’)
It would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the teachings of Crampton with the aforementioned teachings of Chmait with the motivation of using multiple heuristics to solve a scheduling problem (Chmait [Abstract]). Further, one of ordinary skill in the art would have recognized that applying the teachings of Chmait to the system of Crampton would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the use of a plurality of optimization algorithms.

As per claim 2 Crampton teaches: a rhythm wheel log subsystem that creates a sequence optimized material resources planning (MRP) and ([Abstract] …Attributes and constraints may be assigned to manufacturing resources and SKUs that facilitates the planning and scheduling of the resources. Resource transitions may be restricted only to desirable transition by using product wheels. [0012] …use production wheels, packing out and block scheduling methods to optimally schedule manufacturing resources. [0045] …Based on the customer order and user goals, the system 170 is able to schedule manufacturing resources 188 for production processes that fulfill the requirements of the customer order and user goals. The resources may be plant equipment, raw materials, work-in-process (herein "WIP"), man-hours, storage items, transportation items, or any other resources associated with a manufacturing facility)
capacity requirements planning (CRP) production plan based on the rhythm wheel log for controlling a production manufacturing process ([0054] …The calendar is used for scheduling individual activities related to specific orders. Activities are the series of specific process actions or steps required for producing the finished goods or WIPs sought by a specific order. The calendars may be divided into time slots. Each time slot may accommodate an order activity. The calendar may be customized so that it may be compatible with its associated resource. For example, the production capacity of pack makers 130 and 132 may be extremely high so that a calendar associated with one of the pack makers may be divided into small time slots, for example, 15-minute time intervals. This allows the pack makers 130 and 132 to be scheduled for many activities associated with many different orders during short time periods. On the other hand, calendars of resources having lower production capacity may be divided into longer time slots, for example, 60 minutes. [0083] According to another embodiment of the present invention, the system may employ block scheduling. When block scheduling is employed, users can reserve capacity of selected resources to particular product family during specified time intervals. Further, the activities or assignments scheduled during the reserved time interval will be in a particular order similar to the concept of product wheels. Together with the product wheel feature, this feature helps to schedule orders in a way, which results in a more efficient and/or cost effective manner).

As per claim 3, Crampton teaches: wherein the rhythm wheel log subsystem outputs key performance indicators to a data warehouse ([0056] …For example, the type of WIPs that may be consumed during the manufacturing process called for by the order may also be defined and stored. [0081] …For example, when scheduling an order the system may make a determination that excess WIPs will be generated as a result of scheduling an order by examining the production method, routes and the scheduling opportunities used for that order …The system determines when excess WIPs exists by continuously or by periodically monitoring information stored in the database).

As per claim 4, Crampton teaches: a rhythm wheel monitor subsystem to accept data from the rhythm wheel log subsystem to display planning results … to one or more display devices ([0073] Referring back to FIG. 2, based on the selected route, assignments are generated for each resource targeted for use according to the selected route at step 214. An assignment is an order or a reservation for a specific resource reserving the resource for use during a specified time period (i.e., time slot). In a preferred embodiment, the system will review the assignments to determine whether any "product wheels" are being violated at step 216. A product wheel is a constraint placed on specific resources preventing or at least warning the user that an undesirable "transition" is being scheduled; results of planning (warning) is displayed).
Crampton further teaches: key performance indicators ([0056] …For example, the type of WIPs that may be consumed during the manufacturing process called for by the order may also be defined and stored. [0081] …For example, when scheduling an order the system may make a determination that excess WIPs will be generated as a result of scheduling an order by examining the production method, routes and the scheduling opportunities used for that order …The system determines when excess WIPs exists by continuously or by periodically monitoring information stored in the database).
	By modifying the teachings of Crampton regarding displaying planning results, with the teachings regarding key performance indicators, it would be possible to display the key performance indicators. It would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the teachings of Crampton with the motivation of displaying key performance indicators (WIP) to users managing the scheduling system. Further, one of ordinary skill in the art would have recognized that the modification to the teachings of Crampton would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the display of key performance indicators.

As per claim 5, although not explicitly taught by Crampton, Chmait teaches: wherein the at least one sequence optimization algorithm comprises a plurality of optimization algorithms selected from the group of: sequence optimization, ant colony sequence optimization, simulated annealing sequence optimization and absolute minimum sequence optimization ([Abstract] … We present in this paper a solution to the scheduling problem using two different heuristics namely Simulated Annealing and Ant Colony Optimization. A study comparing the performances of both solutions is described and the results are analyzed. Page 209 ‘Section 3 describes the main structures of the SA (Simulated Annealing) and ACO (Ant Colony Optimization) algorithms. We list and describe in Section 4 some of the heuristics and algorithms that are used in solving the scheduling problem. In Section 5 and 6 we present and discuss our own approach to solving the exam scheduling problem using the Simulated Annealing and Ant Colony Optimization algorithms respectively and the empirical results of both solutions are shown in Section 7. Section 8 is a performance analysis and a comparative study between the two solutions.’)
It would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the teachings of Crampton with the aforementioned teachings of Chmait with the motivation of using multiple heuristics to solve a scheduling problem (Chmait [Abstract]). Further, one of ordinary skill in the art would have recognized that applying the teachings of Chmait to the system of Crampton would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the use of a plurality of optimization algorithms.

As per claim 9, Crampton teaches: wherein the rhythm wheel designer subsystem provides selectable optimization techniques for calculation of … optimal cycle time ([0013] …One of the generated routes is then selected for scheduling based on user defined scheduling and/or routing goals. At least five types of scheduling goals are possible: maximizing resource utilization, just-in-time, minimizing production cost, minimizing cycle time and balance resource utilization. At least three types of routing goals are possible: fast, best, and fast on time).
Crampton further teaches: [an] optimization technique for calculation of sequences ([0044] Similarly, products or stock keeping units (herein "SKU") may also be grouped into product families. In our example, cigarettes may be divided into filtered or unfiltered cigarettes. The filtered cigarettes may then be sub-divided into subgroups, for example, menthol and non-menthol. Often, manufacturers prefer to manufacture products by manufacturing members of the same product family using the same resources and/or in a specific sequential order. Scheduling the production of a product family in such a manner is generally known as "campaigns" or "product wheels." Manufacturers often prefer using campaigns during production because there are certain advantages of producing products in such a way, for example, reduced manufacturing costs).

Although not explicitly taught by Crampton, Chmait teaches: optimization techniques for calculation of sequences ([Abstract] … We present in this paper a solution to the scheduling problem using two different heuristics namely Simulated Annealing and Ant Colony Optimization. A study comparing the performances of both solutions is described and the results are analyzed. Page 209 ‘Section 3 describes the main structures of the SA (Simulated Annealing) and ACO (Ant Colony Optimization) algorithms. We list and describe in Section 4 some of the heuristics and algorithms that are used in solving the scheduling problem. In Section 5 and 6 we present and discuss our own approach to solving the exam scheduling problem using the Simulated Annealing and Ant Colony Optimization algorithms respectively and the empirical results of both solutions are shown in Section 7. Section 8 is a performance analysis and a comparative study between the two solutions.’)
It would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the teachings of Crampton with the aforementioned teachings of Chmait with the motivation of using multiple heuristics to solve a scheduling problem (Chmait [Abstract]). Further, one of ordinary skill in the art would have recognized that applying the teachings of Chmait to the system of Crampton would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the use of a plurality of optimization algorithms.
 
As per claim 10, Crampton teaches: wherein the selectable optimization techniques for calculation of sequences and optimal cycle time include set-up time for overall equipment efficiency (OEE) ([0014] According to another embodiment, product wheels are created and employed to prevent undesirable transitions from occurring. A transition is the process that a resource or a plurality of resources must undergo between succeeding assignments. By employing product wheels, undesirable sequencing of assignments may be detected and/or avoided. [0073] … A transition is the process that a resource must undertake between succeeding assignments. For example, manufacturing equipment must typically undergo certain modifications when the type of products being produced by the equipment is switched. The cost and time needed to undergo these transitions is typically unwelcome. However, the impact of transitions may be minimized by carefully selecting the sequence of products being produced by a particular resource. Thus, some companies prefer to schedule product families in "campaigns." which are preferred sequences of products scheduled over a set period of time. For example, a company may want to schedule a product family of SKUs of a particular grade or color, followed by a different product family. "Product wheels" are a particular kind of sequencing problem in which orders for products must follow a prescribed set of transitions from product to product within a group of resources. The preferred or allowable transitions from one SKU to another on a resource may be important factors in a good schedule).

As per claim 11, Crampton teaches: the selectable optimization techniques for calculation of sequences and optimal cycle time include production costs ([0010] … For example, manufacturers sometimes strongly prefer that certain groups of products be produced by the same resource or resources in a particular sequential order. This is because there may be certain cost, operational or time advantages in doing so. The sequencing of production activities for different products in such a manner is generally referred to as "product wheels." [0044] …Scheduling the production of a product family in such a manner is generally known as "campaigns" or "product wheels." Manufacturers often prefer using campaigns during production because there are certain advantages of producing products in such a way, for example, reduced manufacturing costs. [0063] …For example, the user may create a user-defined rule that may require the system to select a method based on a preference for low cost [0073] …For example, manufacturing equipment must typically undergo certain modifications when the type of products being produced by the equipment is switched. The cost and time needed to undergo these transitions is typically unwelcome. However, the impact of transitions may be minimized by carefully selecting the sequence of products being produced by a particular resource. Thus, some companies prefer to schedule product families in "campaigns." which are preferred sequences of products scheduled over a set period of time. [0077] Other constraints may also be included in a product wheel. For example, a cost constraint, as indicated in column 1056, prevents oil mixer 1 from exceeding certain costs for certain transitions).

As per claim 14, Crampton teaches: a system for advanced material resource planning and capacity resource planning, comprising: a rhythm wheel designer subsystem executing on a supply chain planning system that creates an optimal rhythm wheel design based on actual production requirements and availability of production resources using at least one sequence optimization algorithm… ([0010] … manufacturers sometimes strongly prefer that certain groups of products be produced by the same resource or resources in a particular sequential order. This is because there may be certain cost, operational or time advantages in doing so. The sequencing of production activities for different products in such a manner is generally referred to as "product wheels."; requirement to group products produced by same resource (i.e., production requirement) used to generate product wheel.  [0014] According to another embodiment, product wheels are created and employed to prevent undesirable transitions from occurring. A transition is the process that a resource or a plurality of resources must undergo between succeeding assignments. By employing product wheels, undesirable sequencing of assignments may be detected and/or avoided. [0044] … The filtered cigarettes may then be sub-divided into subgroups, for example, menthol and non-menthol. Often, manufacturers prefer to manufacture products by manufacturing members of the same product family using the same resources and/or in a specific sequential order. Scheduling the production of a product family in such a manner is generally known as "campaigns" or "product wheels." Manufacturers often prefer using campaigns during production because there are certain advantages of producing products in such a way, for example, reduced manufacturing costs. [0074] To illustrate the problem of product wheels, the following example is provided. Suppose an oil production manufacturer produces different kinds of oil. The oils are differentiated by their viscosities or grades. To manufacture the different grades of oil, the manufacturer uses an additive in its oil, that, when added in different percentages, create oils of differing grades. To optimize its manufacturing facility, the manufacturer prefers that certain machines transition from making one grade to another. Depending on the grades being produced, it can be time-consuming (and therefore more expensive) to switch a machine from making one grade of oil to another, because the machine may require cleaning during transition. The more the grades differ, the more cleaning is required. [0075] To illustrate the point, we refer to FIG. 10A showing four grades of oil and the transitions that are allowed when scheduling an oil mixer (not shown) that manufactures the different grades of oil. In this illustration, the oil mixer may produce oil of various grades, A, B, C and D 1010, 1012, 1014 and 1016. The mixer may transition from producing grade A oil 1010 to either grade B oil 1012 or grade C oil 1014. The mixer may then transition from producing grade B or C oil 1012 and 1014 to a grade D oil 1016. Finally, the mixer may transition from producing grade D oil 1016 to grade A oil 1010. A product wheel that would constrain the oil mixer in a manner described above would constrain all of the transitions illustrated above; considers production requirements (i.e., manufacturer transition preferences) and resource availability (i.e., machine downtime during transition) in developing the product wheel)
a rhythm wheel heuristic subsystem executing on the supply chain planning system that initializes a wheel including planning parameters, ([0075] To illustrate the point, we refer to FIG. 10A showing four grades of oil and the transitions that are allowed when scheduling an oil mixer (not shown) that manufactures the different grades of oil. In this illustration, the oil mixer may produce oil of various grades, A, B, C and D 1010, 1012, 1014 and 1016. The mixer may transition from producing grade A oil 1010 to either grade B oil 1012 or grade C oil 1014. The mixer may then transition from producing grade B or C oil 1012 and 1014 to a grade D oil 1016. Finally, the mixer may transition from producing grade D oil 1016 to grade A oil 1010. A product wheel that would constrain the oil mixer in a manner described above would constrain all of the transitions illustrated above; specifies planning parameters (i.e., planned transitions) for wheel)
pre-calculate cycles including netting and factoring, ([0013] Resources available for use in manufacturing are defined by identifying the constraints associated with each of the resources. A production method is generated based on the objective associated with an order selected for scheduling and the constraints as defined by the MS model.… At least five types of scheduling goals are possible: maximizing resource utilization, just-in-time, minimizing production cost, minimizing cycle time and balance resource utilization; scheduling includes cycle calculation and factoring of constraints. [0045] … Thus, the customer 192 may place orders directly with the system 170 or through the user 190. Based on the customer order and user goals, the system 170 is able to schedule manufacturing resources 188 for production processes that fulfill the requirements of the customer order and user goals…; netting requirements to fulfill orders and goals prior to scheduling. [0072] … For example, suppose that a large customer was placed in our earlier example of the cigarette manufacturing facility. Suppose further that no single route will be able to manufacture enough cigarette cartons to fulfill the order by the need date. In such a situation, the production method selected may require that two or more routes be used to fulfill the order).
schedules a cycle and produces a rhythm wheel log based on the optimal rhythm wheel design for controlling a production manufacturing process; ([Abstract] Attributes and constraints may be assigned to manufacturing resources and SKUs that facilitates the planning and scheduling of the resources. Resource transitions may be restricted only to desirable transition by using product wheels. [0012] … use production wheels, packing out and block scheduling methods to optimally schedule manufacturing resources. [0013] … At least five types of scheduling goals are possible: maximizing resource utilization, just-in-time, minimizing production cost, minimizing cycle time and balance resource utilization… [0014] According to another embodiment, product wheels are created and employed to prevent undesirable transitions from occurring. A transition is the process that a resource or a plurality of resources must undergo between succeeding assignments. By employing product wheels, undesirable sequencing of assignments may be detected and/or avoided. [0078] FIG. 11 depicts a flow process 1100 for accommodating product wheel constraints as generally depicted at step 216 in FIG. 2. Once the assignments have been generated in step 214 (see FIG. 2), the system checks to see if any of the targeted resources are associated with any product wheel, and if so, whether any of the product wheels are violated by one or more of the assignments, at step 1102. If no product wheels have been violated then the assignments are scheduled at step 1104).
a rhythm wheel log subsystem executing on the supply chain planning system that creates a sequence optimized material resources planning (MRP) and ([Abstract] …Attributes and constraints may be assigned to manufacturing resources and SKUs that facilitates the planning and scheduling of the resources. Resource transitions may be restricted only to desirable transition by using product wheels. [0012] …use production wheels, packing out and block scheduling methods to optimally schedule manufacturing resources. [0045] …Based on the customer order and user goals, the system 170 is able to schedule manufacturing resources 188 for production processes that fulfill the requirements of the customer order and user goals. The resources may be plant equipment, raw materials, work-in-process (herein "WIP"), man-hours, storage items, transportation items, or any other resources associated with a manufacturing facility) capacity requirements planning (CRP) production plan based on the wheel log based on the rhythm wheel log for controlling a production manufacturing process; and ([0054] …The calendar is used for scheduling individual activities related to specific orders. Activities are the series of specific process actions or steps required for producing the finished goods or WIPs sought by a specific order. The calendars may be divided into time slots. Each time slot may accommodate an order activity. The calendar may be customized so that it may be compatible with its associated resource. For example, the production capacity of pack makers 130 and 132 may be extremely high so that a calendar associated with one of the pack makers may be divided into small time slots, for example, 15-minute time intervals. This allows the pack makers 130 and 132 to be scheduled for many activities associated with many different orders during short time periods. On the other hand, calendars of resources having lower production capacity may be divided into longer time slots, for example, 60 minutes. [0083] According to another embodiment of the present invention, the system may employ block scheduling. When block scheduling is employed, users can reserve capacity of selected resources to particular product family during specified time intervals. Further, the activities or assignments scheduled during the reserved time interval will be in a particular order similar to the concept of product wheels. Together with the product wheel feature, this feature helps to schedule orders in a way, which results in a more efficient and/or cost effective manner).
a rhythm wheel monitor subsystem executing on the supply chain planning system to accept data from the rhythm wheel log subsystem to display planning results and … to one or more display devices for use by a user, ([0073] Referring back to FIG. 2, based on the selected route, assignments are generated for each resource targeted for use according to the selected route at step 214. An assignment is an order or a reservation for a specific resource reserving the resource for use during a specified time period (i.e., time slot). In a preferred embodiment, the system will review the assignments to determine whether any "product wheels" are being violated at step 216. A product wheel is a constraint placed on specific resources preventing or at least warning the user that an undesirable "transition" is being scheduled; results of planning (warning) is displayed).
wherein the system permits a single planning step to create a sequence optimized material requirements planning (MRP) and capacity requirements planning log based on the optimal rhythm wheel design and actual net requirements including factoring against existing constraints ([Abstract] …Attributes and constraints may be assigned to manufacturing resources and SKUs that facilitates the planning and scheduling of the resources. Resource transitions may be restricted only to desirable transition by using product wheels. [0012] …use production wheels, packing out and block scheduling methods to optimally schedule manufacturing resources. [0045] …Based on the customer order and user goals, the system 170 is able to schedule manufacturing resources 188 for production processes that fulfill the requirements of the customer order and user goals. The resources may be plant equipment, raw materials, work-in-process (herein "WIP"), man-hours, storage items, transportation items, or any other resources associated with a manufacturing facility; planning based on actual requirements (orders) and factor resource constraints. [0054] …The calendar is used for scheduling individual activities related to specific orders. Activities are the series of specific process actions or steps required for producing the finished goods or WIPs sought by a specific order. The calendars may be divided into time slots. Each time slot may accommodate an order activity. The calendar may be customized so that it may be compatible with its associated resource. For example, the production capacity of pack makers 130 and 132 may be extremely high so that a calendar associated with one of the pack makers may be divided into small time slots, for example, 15-minute time intervals. This allows the pack makers 130 and 132 to be scheduled for many activities associated with many different orders during short time periods. On the other hand, calendars of resources having lower production capacity may be divided into longer time slots, for example, 60 minutes. [0083] According to another embodiment of the present invention, the system may employ block scheduling. When block scheduling is employed, users can reserve capacity of selected resources to particular product family during specified time intervals. Further, the activities or assignments scheduled during the reserved time interval will be in a particular order similar to the concept of product wheels. Together with the product wheel feature, this feature helps to schedule orders in a way, which results in a more efficient and/or cost effective manner; capacity planning).
Crampton further teaches: key performance indicators ([0056] …For example, the type of WIPs that may be consumed during the manufacturing process called for by the order may also be defined and stored. [0081] …For example, when scheduling an order the system may make a determination that excess WIPs will be generated as a result of scheduling an order by examining the production method, routes and the scheduling opportunities used for that order …The system determines when excess WIPs exists by continuously or by periodically monitoring information stored in the database).
By modifying the teachings of Crampton regarding displaying planning results, with the teachings regarding key performance indicators, it would be possible to display the key performance indicators. It would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the teachings of Crampton with the motivation of displaying key performance indicators (WIP) to users managing the scheduling system. Further, one of ordinary skill in the art would have recognized that the modification to the teachings of Crampton would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the display of key performance indicators.

Although not explicitly taught by Crampton, Chmait teaches: a plurality of sequence optimization algorithms, selectable by a user ([Abstract] … We present in this paper a solution to the scheduling problem using two different heuristics namely Simulated Annealing and Ant Colony Optimization. A study comparing the performances of both solutions is described and the results are analyzed. Page 209 ‘Section 3 describes the main structures of the SA (Simulated Annealing) and ACO (Ant Colony Optimization) algorithms. We list and describe in Section 4 some of the heuristics and algorithms that are used in solving the scheduling problem. In Section 5 and 6 we present and discuss our own approach to solving the exam scheduling problem using the Simulated Annealing and Ant Colony Optimization algorithms respectively and the empirical results of both solutions are shown in Section 7. Section 8 is a performance analysis and a comparative study between the two solutions.’)
It would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the teachings of Crampton with the aforementioned teachings of Chmait with the motivation of using multiple heuristics to solve a scheduling problem (Chmait [Abstract]). Further, one of ordinary skill in the art would have recognized that applying the teachings of Chmait to the system of Crampton would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the use of a plurality of optimization algorithms.

As per claim 16, this claim recites limitations substantially similar to those addressed by the rejection of claim 1, above; therefore, the same rejection applies.

As per claim 17, this claim recites limitations substantially similar to those addressed by the rejection of claim 2, above; therefore, the same rejection applies.

As per claim 18, this claim recites limitations substantially similar to those addressed by the rejection of claim 3, above; therefore, the same rejection applies.

As per claim 19, this claim recites limitations substantially similar to those addressed by the rejection of claim 4, above; therefore, the same rejection applies.

As per claim 20, this claim recites limitations substantially similar to those addressed by the rejection of claim 5, above; therefore, the same rejection applies.

Claims 6-8, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2002/0107600 (Crampton); in view of Using Simulated Annealing and Ant-Colony Optimization Algorithms to Solve the Scheduling Problem by Nader Chmait (hereinafter Chmait); in view of LEAN SCM: A paradigm shift in supply chain management by Josef Packowski (hereinafter Packowski).

As per claim 6, although not explicitly taught by Crampton, Packowski teaches: wherein the rhythm wheel heuristic subsystem performs factoring if an actual required total cycle length of a created production schedule exceeds or falls below a predefined maximum or minimum cycle length. (Page 134 Two dimensions are of utmost importance for end-to-end synchronization: first, the alignment of cycle times across different Rhythm Wheels in order to avoid starvation or idle times… Page 135 the allowable range for cycle time variations at a Rhythm Wheel-managed production asset).
One of ordinary skill in the art would have recognized that applying the teachings of Packowski to the system of Crampton would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the evaluation of a cycle time against a predetermined range (maximum/minimum).

As per claim 7, Crampton teaches: wherein the factoring reduces replenishment quantities which cover actual net requirements to fit actual constraints. ([0049] A pack out module 182 monitors and detects any excess SKUs (for finished goods) or work-in-process (herein "WIP") that may exist and schedules orders that consumes the excess SKUs or WIPs; considers/factors WIP levels to reduce WIP quantities that cover order requirements. [0056] … For example, the type of WIPs that may be consumed during the manufacturing process called for by the order may also be defined and stored. This information may be used to execute the "packing out excess work-in-process" feature (described below) that may be incorporated into the system. [0079] According to another preferred embodiment of the present invention, the flow process of FIG. 2 may also include the step of packing out excess WIP at step 218. The step of packing out excess WIP performs the step of consuming any excess WIPs generated by an order. [0080] For various reasons, such as reducing storage costs, it is highly desirable to minimize excess WIPs kept in inventory. Excess WIPs may exist in inventory for many reasons, such as the conflicting capacity levels of different resources. For example, a resource may only be able to manufacture SKUs in batches rather than continuously. However, suppose an order is scheduled which requires less than the minimum number of SKUs that a resource may be able to produce. As a result, excess SKUs, which may be either WIPs or finished goods, may remain).

As per claim 8, Crampton teaches: wherein the actual constraints comprise one or more of: resource capacity, component availability and order prioritization cycle time definitions ([0080] For various reasons, such as reducing storage costs, it is highly desirable to minimize excess WIPs kept in inventory. Excess WIPs may exist in inventory for many reasons, such as the conflicting capacity levels of different resources. For example, a resource may only be able to manufacture SKUs in batches rather than continuously. However, suppose an order is scheduled which requires less than the minimum number of SKUs that a resource may be able to produce. As a result, excess SKUs, which may be either WIPs or finished goods, may remain).

As per claim 12, although not explicitly taught by Crampton, Packowski teaches: wherein the rhythm wheel designer subsystem supports a classic wheel rhythm wheel, (Page 133 To reduce inventory and increase the utilization of capital-intensive equipment, more and more companies rely on "Rhythm Wheels." During the past decade, these planning approaches rose to popularity in process industries as a promising alternative to MRP and its variants (e.g. Foster, 2007; King, 2009; Packowski et al., 2010). These planning models make it possible to efficiently plan a variety of products at a plant or production asset while at the same time smoothing capacity load to avoid costly production peaks. The concept of Rhythm Wheels is rooted in the classical economic lot scheduling problem (ELSP), which aims to design a cyclic production schedule that minimizes production and inventory costs (Elmaghraby, 1978). Besides reducing dependency on accurate forecasts, it is also recognized as a highly intuitive planning tool for operations managers).
a breathing rhythm wheel and a high-mix rhythm wheel (Page 133 To implement Rhythm Wheels for a broader range of products, certain modifications to standard approaches in the literature (e.g. King, 2009) are required: first, rules for dynamic cycle times (the time for one turn of the wheel) and second, rules for manufacturing certain products not in every cycle but, for example, in every third or fourth cycle. As part of the LEAN SCM concept, Packowski (2013) introduces novel variants of the Rhythm Wheel - Breathing and High-Mix Rhythm Wheels…).
It would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the teachings of Crampton with the aforementioned teachings of Packowski with the motivation of implementing variants to a conventional Rhythm Wheel (Packowski page 133). Further, one of ordinary skill in the art would have recognized that applying the teachings of Packowski to the system of Crampton would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the implementation of different Rhythm Wheel types.

As per claim 15, this claim recites limitations substantially similar to those addressed by the rejection of claim 6, above; therefore, the same rejection applies. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US 2002/0107600 (Crampton); in view of Using Simulated Annealing and Ant-Colony Optimization Algorithms to Solve the Scheduling Problem by Nader Chmait (hereinafter Chmait); in view of US 2003/0220828 (Hwang).

As per claim 13, Hwang teaches: wherein the rhythm wheel designer subsystem outputs a centralized status display area to convey: a first status indicator that at least one product data structure (PDS) exists which is valid for a whole wheel horizon, a second status indicator during the whole wheel horizon at any time at least one valid PDS exists and a third status indicator indicating that there is at least one time period where no valid PDS exists ([0096] …This production output information 705 may include the information about the current status or state of the controlled system, including, for example, the current production flows, cumulative production amounts, and other production levels are fed back to the scheduling system. [0208] …More specifically, the visual displays presented in FIGS. 15A-15B may provide quick and intuitive feedback with respect to various aspects of the polymer production process and schedules which may aid substantially in managing the polymer production process. [0223] …the visual displays presented in FIGS. 15A and 15B may provide a useful tool for analyzing the performance and/or flexibility of polymer production schedules). Examiner notes that features reciting to convey: a first status indicator that at least one product data structure (PDS) exists which is valid for a whole wheel horizon, a second status indicator during the whole wheel horizon at any time at least one valid PDS exists and a third status indicator indicating that there is at least one time period where no valid PDS exists in the claim are directed to nonfunctional descriptive material. These features are directed towards conveying a message or meaning to a human reader.
It would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the teachings of Crampton with the aforementioned teachings of Hwang with the motivation of providing feedback regarding the state/status of the system (Hwang [0096][0208]). Further, one of ordinary skill in the art would have recognized that applying the teachings of Hwang to the system of Crampton would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the output of a display area conveying status information to a user.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2003/0208392 (Konanur) – discloses a system that optimizes resource plans across networks.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN TORRICO-LOPEZ whose telephone number is (571)272-3247. The examiner can normally be reached M-F 10AM-5PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric W. Stamber can be reached on (571)272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALAN TORRICO-LOPEZ/            Primary Examiner, Art Unit 3683